Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed 12/28/2020 have been examined.
Claims 1, 4, 6, 11, 14, 16, 21, 26 have been amended.
In this Office Action, claims 1-30 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over:
claims 1-30 of US Patent No. 10,824,617 (Application No. 16/705,424).

Although the claims at issue are not identical, they are not patentably distinct from each
other because it would have been obvious to remove the relevant limitations below in order to
broaden the scope of the invention.






US Patent No. 10,824,617 
App. No. 16/705,424
1. A method comprising:
executing a change on an existing micro-partition of a table, the executing of the change comprising generating a new micro-partition that embodies the change and deleting the existing micro-partition from the table;
receiving a request for a delta for the table between a first timestamp and a second
timestamp;
responsively determining the delta based on a table history, the delta including
information indicating at least one operation that was performed to at least one row of a set of rows of the table, without including information as to intermediate changes made to at least one row of the set of rows of the table between the first timestamp and the second timestamp, that facilitates a reduction in storage of historical versions of the set of rows of the table; and

















providing a micro-partition storing the delta for the table and corresponding data indicating prior values of the at least one row of the set of rows of the table.

















2. The method of claim 1, further comprising:
updating the table history that comprises a log of changes made to the table, each change in the log of changes comprising a timestamp, the updating of the table history comprising inserting an indication of the change into the log of changes.









4. The method of claim 2, wherein the log of changes include historical data indicating rows that changed, a micro-partition where a row was originally stored, a prior row identifier for the row, a prior value for the row, or an indication of whether the row was updated.
5. The method of claim 2, wherein the log of changes is stored as one or more change
tracking columns stored within the table.
6. The method of claim 2, further comprising:
providing the delta in response to the request for the delta, the delta indicating that a
transaction based on the updated table history has completed.
7. The method of claim 2, wherein the log of changes in the table history comprises a
lineage for each row in the table over a time period.

modifications to each row with a timestamp associated with each modification.
9. The method of claim 7, wherein the lineage for each row includes null values when a new
row is generated in the table.
10. The method of claim 7, wherein the lineage for a particular row comprises a first lineage
of micro-partitions in which the particular row has been stored and a second lineage of ordinal
numbers for the particular row in the micro-partitions in which the particular row has been
stored.

11. A system comprising:
at least one processor; and
one or more non-transitory computer readable storage media containing instructions executable by the at least one processor for causing the at least one processor to perform operations comprising:

micro-partition from the table;
receiving a request for a delta for the table between a first timestamp and a second
timestamp; 
responsively determining the delta based on a table history, the delta including
information indicating at least one operation that was performed to at least one row of a set of
rows of the table, without including information as to intermediate changes made to at least one
row of the set of rows of the table between the first timestamp and the second timestamp, that
facilitates a reduction in storage of historical versions of the set of rows of the table; and
providing a micro-partition storing the delta for the table and corresponding data 

12. The system of claim 11, wherein the operations further comprise:
updating the table history that comprises a log of changes made to the table, each change
in the log of changes comprising a timestamp, the updating of the table history comprising
inserting an indication of the change into the log of changes.
13. The system of claim 12, wherein the timestamp indicates when a corresponding change
was made or indicates a transaction that initiated the corresponding change.
14. The system of claim 12, wherein the log of changes include historical data indicating
rows that changed, a micro-partition where a row was originally stored, a prior row identifier for
the row, a prior value for the row, or an indication of whether the row was updated.

tracking columns stored within the table.
16. The system of claim 12, wherein the operations further comprise:
providing the delta in response to the request for the delta, the delta indicating that a
transaction based on the updated table history has completed.
17. The system of claim 12, wherein the log of changes in the table history comprises a
lineage for each row in the table over a time period.
18. The system of claim 17, wherein the lineage for each row comprises a log of
modifications to each row with a timestamp associated with each modification.
19. The system of claim 17, wherein the lineage for each row includes null values when a
new row is generated in the table.
20. The system of claim 17, wherein the lineage for a particular row comprises a first lineage of micro-partitions in which the particular row has been stored and a second 



















21. A non-transitory computer readable storage media containing instructions executable by

executing a change on an existing micro-partition of a table, the executing of the change comprising generating a new micro-partition that embodies the change and deleting the existing micro-partition from the table;
receiving a request for a delta for the table between a first timestamp and a second
timestamp; and
responsively determining the delta based on a table history, the delta including
information indicating at least one operation that was performed to at least one row of a set of rows of the table, without including information as to intem1ediate changes made to at least one row of the set of rows of the table between the first timestamp and the second timestamp, that facilitates a reduction in storage of historical versions of the set of rows of the table; and
providing a micro-partition storing the delta for the table and corresponding data 

22. The non-transitory computer readable storage media of claim 21, wherein the operations
further comprise:
updating the table history that comprises a log of changes made to the table, each change
in the log of changes comprising a timestamp, the updating of the table history comprising
inserting an indication of the change into the log of changes.
23. The non-transitory computer readable storage media of claim 22, wherein the timestamp
indicates when a corresponding change was made or indicates a transaction that initiated the
corresponding change.
24. The non-transitory computer readable storage media of claim 22, wherein the log of

whether the row was updated.
25. The non-transitory computer readable storage media of claim 22, wherein the log of
changes is stored as one or more change tracking columns stored within the table.
26. The non-transitory computer readable storage media of claim 22, wherein the operations
further comprise:
providing the delta in response to the request for the delta, the delta indicating that a
transaction based on the updated table history has completed.
27. The non-transitory computer readable storage media of claim 22, wherein the log of
changes in the table history comprises a lineage for each row in the table over a time period.

each row comprises a log of modifications to each row with a timestamp associated with each
modification.
29. The non-transitory computer readable storage media of claim 27, wherein the lineage for
each row includes null values when a new row is generated in the table.
30. The non-transitory computer readable storage media of claim 27, wherein the lineage for
a particular row comprises a first lineage of micro-partitions in which the particular row has been
stored and a second lineage of ordinal numbers for the particular row in the micro-partitions in which the particular row has been stored.

executing a change on an existing micro-partition of a table of a database, the executing of the change comprising generating a new micro-partition that embodies the change and deleting the existing micro-partition:
updating a table history that comprises a log of changes made to the table, each change in the log of changes comprising a timestamp, the updating of the table history comprising inserting an indication of the change into the log of changes; [[and]]
receiving a request for a delta for the table between a first timestamp and a second timestamp^-and^
responsively determining the delta based on the table history, the delta including information indicating at least one database operation that was performed to at least one row of a plurality of rows of the table, without 
of the plurality of rows of the table between the first timestamp and the second timestamp, that facilitates a reduction in storage of historical versions of the plurality of rows of the table; and
providing the delta in response to the request for the delta, the delta indicating that a
transaction based on the updated table history has completed.

2.    (Original) The method of claim 1, wherein generating the new micro-partition that embodies the change comprises:

copying one or more unmodified rows from the existing micro-partition along with change history information stored in association with one or more unmodified rows; generating one or more new modified rows based on the change; and generating a row identification for each of the one or more new modified rows.



4.    (Currently Amended) The method of claim 3, wherein generating a row identification for each row of the plurality of rows of the table comprises:

for any row of the plurality of rows that is not modified by executing the change, deriving the row identification for [[the]] an unmodified row based on a micro-partition and a row position of the unmodified row; and


for any row of the plurality of rows that is modified by executing the change, generating the row identification for [[the]] an modified row in the new micro-partition that embodies the change.



6. (Currently Amended) The method of claim [[5]]JL wherein[[:]] the table history comprises information indicating a particular set of rows that were changed, and a particular micro-partition where a particular row from the particular set of rows was stored.

7.    (Original) The method of claim 1, wherein determining the delta based on the table history comprises determining the delta by querying the table history.

8.    (Original) The method of claim 7, wherein querying the table history comprises querying the log of changes.

9.    (Original) The method of claim 1, wherein:



the lineage for a given row comprises a log of modifications to the given row with a timestamp associated with each modification, the lineage for the given row further comprising a lineage of micro-partitions in which the given row has been stored and a lineage of ordinal numbers for the given row in the micro-partitions in which the given row has been stored.

10.    (Original) The method of claim 1, wherein:

the table history comprises one or more change tracking columns stored in a micro-partition; and

the one or more change tracking columns comprise data indicating one or more of: an original micro-partition identification for a value; an original row identification for a 

11.    (Currently Amended) A system comprising: at least one processor; and

one or more non-transitory computer readable storage media containing instructions executable by the at least one processor for causing the at least one processor to perform operations comprising:

executing a change on an existing micro-partition of a table of a database, the executing of the change comprising generating a new micro-partition that embodies the change and deleting the existing micro-partition:

updating a table history that comprises a log of changes made to the table, each change in the log of changes comprising a timestamp, the updating of the table history comprising 

receiving a request for a delta for the table between a first timestamp and a second timestamp^-and

responsively determining the delta based on the table history, the delta including information indicating at least one database operation that was performed to at least one row of a plurality of

rows of the table, without including information as to intermediate changes made to at least one row of the plurality of rows of the table between the first timestamp and the second timestamp, that

facilitates a reduction in storage of historical versions of the plurality of rows of the table; and

providing the delta in response to the request for the delta, the delta indicating that a

transaction based on the updated table history has completed.

12.    (Original) The system of claim 11, wherein generating the new micro-partition that embodies the change comprises:

copying one or more unmodified rows from the existing micro-partition along with change history information stored in association with one or more unmodified rows; generating one or more new modified rows based on the change; and generating a row identification for each of the one or more new modified rows.

13.    (Original) The system of claim 11, the operations further comprising generating a row identification for each row of a plurality of rows of the table, wherein each row identification is stored in the log of changes in association with an applicable timestamp.



for any row of the plurality of rows that is not modified by executing the change, deriving the row identification for [[the]] an unmodified row based on a micro-partition and a row position of the unmodified row; and

for any row of the plurality of rows that is modified by executing the change, generating the row identification for [[the]] modified row in the new micro-partition that embodies the change.

15.    (Currently Amended) The system of claim 11, wherein the delta indicates changes between the first timestamp and the second timestamp to at least micro-partition of the table.

16. (Currently Amended) The system of claim 11. wherein[[:]] the table history comprises 

where a particular row from the particular set of rows was stored.

17.    (Original) The system of claim 11, wherein determining the delta based on the table history comprises determining the delta by querying the table history'.

18.    (Original) The system of claim 17, wherein querying the table history comprises querying the log of changes.

19.    (Original) The system of claim 11, wherein:

the log of changes in the table history comprises a lineage for each of a plurality of rows in the table; and

the lineage for a given row comprises a log of modifications to the given row with a 

20.    (Original) The system of claim 11, wherein:

the table history comprises one or more change tracking columns stored in a micro-partition; and

the one or more change tracking columns comprise data indicating one or more of: an original micro-partition identification for a value; an original row identification for a value; a change action that occurred on a row, and an indication of whether a value was updated.

21.    (Currently Amended) One or more non-transitory computer readable storage media 

executing a change on an existing micro-partition of a table of a database, the executing of the change comprising generating a new micro-partition that embodies the change and deleting the existing micro-partition:

updating a table history that comprises a log of changes made to the table, each change in the log of changes comprising a timestamp, the updating of the table history comprising inserting an indication of the change into the log of changes; [[and]]

receiving a request for a delta for the table between a first timestamp and a second timestamps,-and

responsively determining the delta based on the table history, the delta including information indicating at least one database 

rows of the table, without including information as to intermediate changes made to at least one row

of the plurality of rows of the table between the first timestamp and the second timestamp, that

facilitates a reduction in storage of historical versions of the plurality of rows of the table: and

providing the delta in response to the request for the delta, the delta indicating that a

transaction based on the updated table history has completed.

22.    (Original) The non-transitory computer readable storage media of claim 21, wherein generating the new micro-partition that embodies the change comprises:

copying one or more unmodified rows from the existing micro-partition along with change history information stored in association with one or more unmodified rows; generating one or more new modified rows based on the change; and generating a row identification for each of the one or more new modified rows.

23.    (Original) The non-transitory computer readable storage media of claim 21, the operations further comprising generating a row identification for each row of a plurality of rows of the table,


wherein each row identification is stored in the log of changes in association with an applicable timestamp,

24. (Currently Amended) The non-transitory computer readable storage media of claim 23, wherein generating a row identification for 

for any row of the plurality of rows that is not modified by executing the change, deriving the row identification for [[the]] an unmodified row based on a micro-partition and a row position of the unmodified row; and

for any row of the plurality of rows that is modified by executing the change, generating the row identification for [[the]] modified row in the new micro-partition that embodies the change.

25. (Currently Amended) The non-transitory computer readable storage media of claim 21, wherein the delta indicates changes between the first timestamp and the second timestamp to at least one micro-partition of the table.

26. (Currently Amended) The non-transitory computer readable storage media of claim 21. wherein the table history comprises 

27.    (Original) The non-transitory computer readable storage media of claim 21, wherein determining the delta based on the table history comprises determining the delta by querying the table history.

28.    (Original) The non-transitory computer readable storage media of claim 27, wherein querying the table history comprises querying the log of changes.

29.    (Original) The non-transitory computer readable storage media of claim 21, wherein:

the log of changes in the table history comprises a lineage for each of a plurality of rows in the table; and

the lineage for a given row comprises a log of modifications to the given row with a 

30.    (Original) The non-transitory computer readable storage media of claim 21, wherein:

the table history comprises one or more change tracking columns stored in a micro-partition; and

the one or more change tracking columns comprise data indicating one or more of: an original micro-partition identification for a value; an original row identification for a value; a change action that occurred on a row, and
an indication of whether a value was updated.






Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  
The previous rejections under 35 USC 103 and 35 USC 101 has been withdrawn. 
Please note the double patenting rejection above.


Allowable Subject Matter
Claims 1-30 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically, the double patenting rejection above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/15/2021